Opinion by
Judge Peters :
By Instruction No. 1, given on mlotion of appellees, the jury is authorized to find for them! whether they believe there were any taxes due on the property conveyed by appellants to Schuster or not; but if they believe that Frank. W. Looney conveyed “certain” or any property, to Schuster, and the conveyance was with general warranty, without identifying the property, it leaves the jury to determine whether the covenant in the deed was for a general warranty or not.

Walker, for appellant.


Marshall, Joseph, for appellees.

Again from the language of the instruction the jury were authorized to find for appellees if there was any incumbrance on the property, no difference how small, nor for what nor when accrued.
The instruction should have directed the inquiry of the jury to the facts as to whether there was a lien on the identical property covered by the deed of appellants to Schuster when said conveyance was made, the amount thereof and told them as matter of law whether the deed contained a covenant of general warranty or not.
No other error is perceived; but for the error indicated the judgment is reversed, and the cause is remanded with directions to award a new. trial and for further proceedings consistent herewith.